PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/043,441
Filing Date: 24 Jul 2018
Appellant(s): Teng et al.



__________________
Aram Ayrapetian 
(Registration No. 64833)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020 appealing from the Office Action mailed on 07/23/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

35 U.S.C. 103
The Examiner Has Not Established a Prima Facie Case of Obviousness Because the Cited Prior Art Does Not Disclose or Suggest Each and Every Limitation of the Claimed Invention.

Appellant Argues: The proposed combination of references fails to disclose “wherein the authentication request containing the user credentials including the password is sent to the authentication server by the mobile device in response to the audio message from the client device" as recited in claim 1.” P. 8-11.
Independent claim 1 recites, in pertinent part, “wherein the authentication request containing the user credentials including the password is sent to the authentication server by the mobile device in response to the audio message from the client device.”

Examiner’s Response:  The examiner respectfully disagrees. As indicated in the office action, the combination of Burch and Agrawal clearly discloses the aforementioned limitation, more specifically: Burch discloses features of wherein the authentication request containing the user credentials [including the password] is sent to the authentication server by the mobile device in response to the audio message from the client device (Burch: fig.1D; step 7b; send signed UserID and challenge to Audio Authentication Server (AAS). Here, the signed UserID and challenge is the authentication request sent by the mobile device in response to the audio message from the client device in step 5b; par 0050; the user selects a URL associated with a protected resource controlled or managed by the Audio Authentication Server. The resource is configured to require multifactor authentication for access; par 0052; the challenge string and a user ID (acquired from validating the name and password) can be used to encode the information into an audio format to form the audio message; par 0056; the phone's microphone receiver relays the sound emanating from the desktop speaker and provides to the Audio Authentication Server during the call's connection between the phone/device and the an Audio Authentication Server; par 0057; the Audio Authentication Server decodes the audio received over the connection with the phone/device. The Audio Authentication Server validates that the audio sent back to the Audio Authentication Server). 
It is well known that the user credentials, taught by Burch, may include the password. That is, Burch implicitly discloses the user credentials include the password. The appellant misinterpreted the office action. The reference Agrawal is used to explicitly and additionally teach the features of user credentials including (Agrawal: fig. 2; step 220; send verification password to service provider device; par 0014; the transaction verification application performs various functions to identify and track verification passwords associated with transactions contracted by a user of the mobile device; par 0016; the transaction verification application extracts transaction information, including a verification password; par 0022; upon identifying transaction engagement, the transaction verification application sends the verification password to the service provider device. The verification password may be sent via audio message).
Further, in response to appellant’s argument that neither Burch nor Agrawal contains any teaching or suggestion of a mobile device sending a password in response to receiving an audio message and the Examiner has not provided any rationale for why a person of ordinary skill in the art would be motivated to do so based on the teachings of these references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner further notes proper motivation was provided for such combinations as Agrawal, as Agrawal teaches sending .
Thus as reasonably shown, the combination of references disclose the aforementioned limitation; therefore the examiner finds this argument not persuasive.  

For clarity, fig. 1D of Burch is depicted below.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/CHAO WANG/ Examiner, Art Unit 2439                                                                                                                                                                                                 


Conferees:

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.